Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Donald Ray Brown, Appellant                           Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 11F860-
No. 06-14-00183-CR        v.                          005). Opinion delivered by *Justice Carter
                                                      and Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley, participating.      *Sitting by
                                                      Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Donald Ray Brown, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 8, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk